TDCJ Offender Details                                                                             Page 1 of2




 Offender Information Details
   Return to Search list



 SID Number:                                  02072273

 TDCJ Number:                                 01175868

 Name:                                        ROBERTSON,TED

 Race:                                        B

 Gender:                                      M

 DOB:                                         1952-08-17

 Maximum Sentence Date:                       2027-11-07

 Current Facility:                            PACK I

 Projected Release Dab:!:                     2027-11-07

 Parole Eligibility Date:                     2015-05-08

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.


              .               .
    Parole Review Information .

 Offense History:
          '
   Offense                               Sentence                 Case       Sentence.(YY-
                           Offense                   County
    Date                                   Date                    No.         MM-DD)
                  I                  I              I         I          I


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.a'ction?sid=02072273                  9/16/2015